Citation Nr: 0416051	
Decision Date: 06/21/04    Archive Date: 06/30/04	

DOCKET NO.  03-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a chronic right hip 
disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from January 1986 to 
December 1998, with an additional unverified period of 
service of 7 years and 25 days.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Columbia, and a January 2003 decision by the VARO in Winston-
Salem, North Carolina.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  


REMAND

The veteran in this case seeks service connection for a 
chronic right hip disability.  In pertinent part, it is 
argued that the veteran's current right hip pathology had its 
origin during his period of active military service.  In the 
alternative, it is contended that the veteran's right hip 
disability is proximately due to, the result of, or 
aggravated by his service-connected lumbar disc disease.  

In that regard, the Board notes that, on a number of 
occasions in service, the veteran was seen for complaints of 
right hip pain.  On VA general medical examination in June 
1999, shortly following the veteran's discharge from service, 
he was once again heard to complain of pain in his right hip.  
Reportedly, in July of 1998, the veteran underwent surgery 
for a herniated disc in his lower back.  Since the time of 
that surgery, he has continued to experience pain in his 
right hip.  

The Board notes that, following a VA orthopedic examination 
in July 2002, an opinion was offered that it was "less likely 
than not" that the veteran's right hip arthritis was due to 
his "service-connected" low back condition.  However, no 
opinion was given as to whether the veteran's 
service-connected lumbar spine disability had "aggravated" 
his right hip disorder.  

During the course of VA outpatient treatment in March 2003, a 
VA physician offered the opinion that it was "likely" that 
the veteran had suffered arthritis in right hip "as far back 
as 1994."  This would place the origin of the veteran's right 
hip pathology at a point in time four years prior to his 
discharge from active service.  Moreover, in a statement of 
March 2003, another VA physician wrote that, in his 
professional opinion, the veteran's osteoarthritis of the 
hips had taken "years to develop."  

Under the circumstances, the Board is of the opinion that 
further development of the evidence is necessary prior to a 
final adjudication of the veteran's current claim.  
Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate records storage facility, in 
an attempt to verify the veteran's 
unverified period of active service of 
7 years and 25 days.  Following 
verification of that service, all 
necessary measures should be taken to 
procure any additional service medical 
records associated with that period of 
service.  Once obtained, all such records 
should be made a part of the veteran's 
claims folder.  

2.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2003, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

4.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his current 
right hip pathology.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examining orthopedic physician should 
specifically comment as to whether the 
veteran's right hip pathology as likely 
as not had its origin during his period 
of active military service.  Should it be 
determined that the veteran's current 
right hip disorder did not, in fact, have 
its origin during the veteran's period of 
active military service, an additional 
opinion is requested as to whether that 
right hip pathology was aggravated by 
(which is to say, underwent a permanent 
increase in severity as a result of) the 
veteran's service-connected lumbar disc 
disease.  All information and opinions, 
when obtained, should be made a part of 
the veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner.  Moreover, a 
notation to the effect that this record 
review took place should be included in 
the examination report.  

5.  The RO should then review the 
veteran's claim for service connection 
for a chronic right hip disorder.  Should 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant action taken on the claim 
for benefits since the Statement of the 
Case in June 2003.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



